Exhibit 10.3


AMENDMENT NO. 1 TO
EXECUTIVE EMPLOYMENT AGREEMENT


This Amendment No. 1 (the “Amendment”) to Executive Employment Agreement (the
“Agreement”) is effective as of November 18, 2008, by and between Micromet, Inc.
(hereinafter the “Company”) and Barclay Phillips (hereinafter
“Executive”)  Capitalized terms used but not defined in the Amendment shall have
the meanings given to them in the Agreement.
 
BACKGROUND


The parties hereto have entered into that certain Executive Employment Agreement
dated as of August 30, 2008 (the “Agreement”), and deem it to be in their
respective best interests to amend the Agreement as provided below.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


1.    Section 2.2 of the Agreement is deleted in its entirety and replaced with
the following Section 2.2:


“2.2  Bonus.  Beginning with the calendar year starting January 1, 2010,
Executive will participate in the Company’s Management Incentive Compensation
Plan (the “MICP”) adopted by the Company from time to time or in such other
bonus plan as the Board may approve for the senior executive officers of the
Company.  Except as otherwise provided in this Agreement, Executive’s
participation in and benefits under any such plan will be on the terms and
subject to the conditions specified in the governing document of the particular
plan.”


2.    Section (e) of Exhibit D to the Agreement is deleted in its entirety and
replaced with the following Section (e):


“(e)           if the sale of Executive’s current home occurs after the purchase
of Executive’s new home in the Capital Region, the Company will reimburse the
mortgage payments for Executive’s current home during the period starting on the
date on which it is first offered for sale and ending on the date of closing of
the sale; provided that such reimbursement will end no later than December 31,
2010 and provided further that Executive will use good faith efforts to effect
the sale as soon as practicable.  In addition, the Company shall pay to the
Executive a gross up for any applicable tax withholding or payroll deductions
associated with such reimbursement.”


3.    Except as modified hereby, all of the terms and conditions of the
Agreement remain in full force and effect and are hereby reaffirmed, ratified
and approved.  This Amendment, together with the Agreement, embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof.  No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Amendment shall affect, or
be used to interpret, change or restrict, the express terms and conditions of
this Amendment.  Hereafter references to the Agreement in any document or other
agreement shall be deemed to constitute references to the Agreement as
 

--------------------------------------------------------------------------------


 
amended by this Amendment.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Execution and delivery
of this Amendment may be made and evidenced by facsimile transmission.






[signature pages follow]
 
 
2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 

  Micromet, Inc.        
 
By:
/s/ CHRISTIAN ITIN         Name:  Christian Itin         Title:  President & CEO
              Barclay Phillips           /s/ BARCLAY PHILLIPS     

 
                                                           
 
 
 
 


 
                                                           